DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 should be changed to “The assembly according to Claim 9, wherein the frame member forms at least one projection that extends into [[a]] the recess when the contact element is in the final position” since recess is previously recited in claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizoe (WO2020255564, “Mizoe”, using machine translation).
Re claim 1, Mizoe discloses an assembly comprising a housing (fig 10, pg 7, 1st indicated para, includes 3-5), a plug connector 6b (fig 10, pg 7 , 1st indicated para), and an electronic subassembly 2 (fig 10, pg 7, 1st indicated para), 
the housing has a guide member 32 (figs 4 & 10, pg 2, 4th indicated para & pg 10, 1st indicated para, fig 10 the same as fig 4 except for the plug connector 6b) and the electronic subassembly 2 has a corresponding mating member 22 (figs 4 & 10, pg 2, 2nd indicated para), 
the guide member 32 and the mating member 22 determine an installation direction along which the electronic subassembly 2 can be moved into the housing (figs 10 & below), 
the plug connector 6b further comprising a plug connector housing 62b (fig 10, pg 7, pg 7, 2nd indicated para, includes 65 & 66) arranged at the housing (fig 10) and at least one contact element 63b arranged at the electronic subassembly 2 (fig 10, pg 7, 2nd indicated para), 
the at least one contact element 63b arranged on the electronic subassembly 2 extends orthogonally to the installation direction (figs 10 & below), and 
the plug connector housing 62b and/or the housing, for a respective contact element 63b arranged at the electronic subassembly 2, further comprises a recess (figs 10 & below), which is at least open in the installation direction (figs 10 & below), through which the respective contact element 63b can be moved when the electronic subassembly 2 is moved along the installation direction into a final position located in the plug connector housing 62b (figs 10 & below).

    PNG
    media_image1.png
    501
    619
    media_image1.png
    Greyscale

Re claim 2, Mizoe discloses claim 1 as discussed above and further discloses the assembly is a fan assembly (figs 1 & 13, pg 4, 1st indicated para), the electronic subassembly 2 further comprises, or at least electrically contacts, a stator 112 of an electric motor 11 (fig 10, pg 2, 1st & 3rd indicated para) and the housing encloses at least the electronic subassembly 2 and/or the electric motor 11 in a cup-shaped manner (fig 10).
Re claim 3, Mizoe discloses claim 1 as discussed above and further discloses the plug connector 6b further comprises at least two contact elements 63b arranged at the electronic subassembly 2 (fig 10) and wherein a web is formed between the respective recesses for a respective contact element 63b, the web separates the recesses (figs 10 & below).

    PNG
    media_image2.png
    360
    556
    media_image2.png
    Greyscale

Re claim 4, Mizoe discloses claim 1 as discussed above and further discloses the plug connector housing 62b forms a receiving space where the at least one contact element 63b is arranged in its final position (fig 10, space enclosed by 65 & 66) and which space is open in a plug-in direction of the plug connector 6b (figs 10 & above for claim 1, pg 2, 3rd indicated para) and through the at least one recess (fig 10), and wherein sections of the receiving space are completely closed in the circumferential direction around the plug-in direction (fig 10).
Re claim 5, Mizoe discloses claim 1 as discussed above and further discloses the at least one contact element 63b is an angled or straight soldering pin (fig 10, pg 4, 1st indicated para), at least sections of which extend orthogonally to the installation direction (figs 10 & above for claim 1).
Re claim 6, Mizoe discloses claim 1 as discussed above and further discloses the electronic subassembly 2 further comprises a circuit board with conductive paths (pg 2, 2nd indicated para) and the at least one contact element 63b is contacted with a conductive path of the circuit board (fig 10, pg 4, 1st indicated para).
Re claim 7, Mizoe discloses claim 6 as discussed above and further discloses fastening elements for fastening the electronic subassembly 2 to the housing are provided on the circuit board (figs 4 & below, pg 3, 1st indicated para, discloses 2 is held by 4 via 3; figs indicate holes in 2-4 for fastener).

    PNG
    media_image3.png
    592
    489
    media_image3.png
    Greyscale

Re claim 8, Mizoe discloses claim 1 as discussed above and further discloses the plug connector housing 62b is formed in one piece and at least in sections integral with the housing (fig 10).

Re claim 9, Mizoe discloses claim 1 as discussed above and further discloses the plug connector 6b further comprises a frame member 64b (fig 10, pg 7, 2nd indicated para) where the at least one contact element 63b is accommodated (fig 10) and with which the at least one contact element 63b is fastened to the electronic subassembly 2 (fig 10, pg 7, 2nd indicated para), the frame member 64b, with the at least one contact element 63b in the final position, rests against the respective recess and/or at least sections thereof extend into said recess (fig 10).
Re claim 11, Mizoe discloses claim 1 as discussed above and further discloses the guide member 32 and the mating member 22 determine an orientation of the electronic subassembly 2 relative to the housing in the circumferential direction around the installation direction (figs 4, 10 & above for claim 1).
Re claim 12, Mizoe discloses claim 1 as discussed above and further discloses the at least one contact element 63b projects from the housing at least in its final position (figs 10 & below, 63b projects from the indicated surface of 65).

    PNG
    media_image4.png
    294
    360
    media_image4.png
    Greyscale


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furubayashi (WO2019198565, “Furubayashi”, using machine translation).
Re claim 1, Furubayashi discloses an assembly comprising a housing (figs 1-2 & 8-14, pg 2, 1st indicated para, includes 12 & 13), a plug connector (figs 1-2, 8-14 & below, pg  6, 1st & 2nd indicated para, includes 20, 26 & portions of 12 & 14), and an electronic subassembly 18 (fig 3, pg 3, 1st indicated para), 
the housing has a guide member 12d (figs 2 & 8, pg 3, 1st indicated text) and the electronic subassembly 18 has a corresponding mating member 18b (figs 2-3), 
the guide member 12d and the mating member 18b determine an installation direction along which the electronic subassembly can be moved into the housing (fig 2, x direction), 
the plug connector further comprising a plug connector housing (figs 1-2, 8-14 & below, portions of 12 & 14) arranged at the housing (figs 8, 11 & 13) and at least one contact element 26 arranged at the electronic subassembly 18 (fig 2-4, 8 & 13), 
the at least one contact element 26 arranged on the electronic subassembly 18 extends orthogonally to the installation direction (figs 2 & 13, z direction), and 
the plug connector housing and/or the housing, for a respective contact element 26 arranged at the electronic subassembly 18, further comprises a recess 12h (figs 2, 8, 10 & 13-14, pg 6, 1st indicated para), which is at least open in the installation direction (fig 8), through which the respective contact element 26 can be moved when the electronic subassembly 18 is moved along the installation direction into a final position located in the plug connector housing (figs 2 & 8).

    PNG
    media_image5.png
    616
    702
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    357
    651
    media_image6.png
    Greyscale

Re claim 9, Furubayashi discloses claim 1 as discussed above and further discloses the plug connector further comprises a frame member 20 (fig figs 4-7) where the at least one contact element 26 is accommodated (figs 4-7) and with which the at least one contact element 26 is fastened to the electronic subassembly 18 (figs 3-4 & 7, pg ), the frame member 20, with the at least one contact element 26 in the final position, rests against the respective recess 12h and/or at least sections thereof extend into said recess (figs 2 & 13-14).
Re claim 10, Furubayashi discloses claim 9 as discussed above and further discloses the frame member 20 forms at least one projection that extends into a recess when the contact element 26 is in the final position (figs 4-5, 10, 14 & below, projections formed by 32), and the projection and the recess 12h, into which the projection extends, determine an orientation of the electronic subassembly 18 relative to the housing in the circumferential direction around the installation direction (figs 4-5, 10 & 14).

    PNG
    media_image7.png
    432
    526
    media_image7.png
    Greyscale

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peter et al. (US20020109426) and May et al. (US5616975) discloses claim 1 except for the guide member and mating member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834